Citation Nr: 1614187	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee (right knee disorder).

2.  Entitlement to service connection for osteoarthritis of the left knee, status post total knee arthroplasty (left knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty for training from October 1972 to December 1972 and on active duty from January 1973 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In January 2014, the Board remanded the claims for further development.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain a December 2015 brief to the Board and additional VA outpatient treatment records through March 2014 that were considered in the most recent June 2014 supplemental statement of the case. 


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right knee first manifested greater than one year after active service and was not caused or aggravated by any aspect of service. 

2.  The Veteran's osteoarthritis of the left knee and residuals of a total left knee replacement first manifested greater than one year after active service and were not caused or aggravated by any aspect of service.
   
CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the right knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for osteoarthritis of the left knee and residuals of a total left knee replacement are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  

The RO provided notice in June 2010- prior to the initial RO decision in November 2010- that addressed all required elements for service connection including the Veteran's and VA's respective responsibilities to obtain relevant evidence and the method for assignment of a disability rating and an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice did not address the Veteran's contention, expressed during the May 2012 hearing, that his left knee disorder may be secondary to the right knee disorder.   However, a failure to provide additional notice for secondary service connection is harmless as service connection is not established for either knee.  

Pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file service treatment and personnel records, VA treatment records through March 2014, records of Social Security Administration (SSA) examination and adjudication in 1994, and identified or submitted private treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3). 

 In May 2010, the Veteran reported that he had been treated by a private physician for a back injury that he incurred in 1985 while working at the VA Medical Center in Washington DC.  The RO requested records from his physician but no response was received.  The RO informed the Veteran in the September 2011 statement of the case.  During the Board hearing, the Veteran testified that he received treatment for his knees from this private physician after the same 1985-86 VA workplace accident.  However, he acknowledged that the physician was retired and did not have possession of any records of treatment.  He also stated that he did not submit claims for workers' compensation at that time.  

The Veteran was afforded a VA examination in October 2010 and an additional medical record review and opinion in April 2014.  The Board finds that, in aggregate, the examination and opinion are adequate because they were based on consideration of the appellant's prior medical history, lay statements, and addressed the nature of the disorders and their etiology in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the May 2012 Board hearing, the undersigned VLJ discussed the claims on appeal and the elements of the claim that were not substantiated.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and held the record open for the Veteran to identify or submit additional relevant evidence.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge necessary to substantiate his claims for benefits.  The Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 § C.F.R. 3.103(c)(2). 

In January 2014, the Board remanded the claim to obtain the additional medical opinion, and to provide the Veteran the opportunity to specifically authorize the recovery of clinical records of private orthopedic care.  In correspondence in March 2012, the Appeals Management Center (AMC) provided the Veteran the opportunity to authorize the recovery of private records, but no response was received.  The AMC obtained a VA medical opinion.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II Service Connection

The Veteran served as a U.S. Navy apprentice storekeeper.  The Veteran contended during the May 2012 hearing that he injured his right knee during recruit training in 1972, that he injured his left knee in a motor vehicle accident in 1973, and that he experienced knee pain and swelling since that time.  He further contended that his left knee disorder is secondary to the right knee disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those diseases for which these provisions are available.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  However, in this case, the Veteran's only service-connected disability is degenerative disc disease of the lumbar spine.  The Veteran does not contend and the record does not show that either knee disorder is caused or aggravated by the lumbar spine disability.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a 1994 SSA benefits application, the Veteran reported that he worked after active service as a medical transporter, supply technician, X-ray file clerk, and phlebotomist.  The SSA records show that he was diagnosed with a viral infection from a needle stick and granted disability benefits by SSA for multiple symptoms associated with the infection.  During the Board hearing, the Veteran's spouse testified that she knew the Veteran since 1975 and had worked as a nurse in an orthopedic ward of a private hospital.  She did not describe her specific level of medical education and certification.  Therefore, the Board will consider their experience in a hospital environment and their ability to recognize orthopedic symptoms and understand terminology.  However, absent additional evidence of professional medical qualifications, the Board will not assign probative weight to the Veteran's or his spouse's diagnostic or etiological statements. 

Service treatment records show that the Veteran sought treatment onboard his assigned ship in February 1973 for a history of right knee pain and "giving out" after long periods of standing.  He reported that he had struck a piece of metal below the patella while in recruit training several months earlier.  A clinician noted that there was no evidence of an injury in the service treatment records.  The Veteran reported only a grating feeling but no current pain.  The knee was otherwise normal, and the clinician advised the Veteran to return when it started hurting.  There was no follow-up.  

In March 1973, the Veteran sought treatment two days after a motor vehicle accident in which his back struck the steering wheel.  He reported pain running from the lower mid back up over the left shoulder.  A physician noted pain and tight muscles of the back but no neurological deficits.  An X-ray was normal, and the physician diagnosed muscle strain, spasm, and contusion.  There was no mention of injury or symptoms for either knee.  The Veteran was seen on several more occasions for back pain but did not report any knee symptoms.  In a January 1975 discharge physical examination, the Veteran reported the occurrence of the motor vehicle accident and recurrent back pain but denied any abnormality of the knees.   

In August 1989, the Veteran sought emergency room treatment at the VA Medical Center in Detroit.  He reported recurrent back pain radiating to his legs since a 1986 lifting accident while working at the VA Medical Center in Washington.  The attending physician noted the results of a comprehensive examination, but there was no mention of any right or left knee symptoms.  No knee symptoms or diagnoses were noted in any SSA questionnaires or decisions in 1994-95.  

In April 1998, a clinician at the VA Medical Center in Washington noted that the Veteran had been receiving on-going private care for his viral infection while working as a musician and singer.  He received VA outpatient care at that facility until April 2002 when he moved to South Carolina and began to receive care in the Charleston VA system.  Clinicians there initially noted recurrent back and shoulder pain after playing basketball but no symptoms of the knees.  He continued to receive medication to control the viral infection.  

In July 2002, the Veteran began reporting stiffness in his wrists and in November 2002 he reported the onset right knee pain three weeks earlier.  The Veteran's attending physicians investigated the symptoms to determine whether they represented reactive arthritis caused by the viral infection.  Clinicians noted the Veteran's denial of any history of knee injury, and an X-ray showed no fractures, dislocations, or arthritis.  The physicians prescribed an anti-inflammatory medication for joint pain in the right knee, wrists, hips, and elbows.  However, some clinicians over the next seven years also diagnosed reactive arthritis caused by the infection.  In June 2005, a clinician noted that the joint pain was interfering with the Veteran's work as a phlebotomist.   

In May 2009, the Veteran's attending physicians continued to alternate between diagnoses of osteoarthritis and reactive arthritis and sometimes both.  In June 2009, the Veteran sought treatment for increased knee pain and left knee swelling.  Clinicians noted his reports of no history of trauma to the knees.  He underwent a series of arthrocentesis procedures and injections to the left knee joint with no improvement.  In September 2009, X-rays of both knees showed mild degenerative changes and mild joint space narrowing.  In January 2010, a magnetic resonance image of the left knee showed degenerative changes in one compartment and a small meniscus tear.  The Veteran underwent a left knee meniscectomy in March 2010.  

In October 2010, a VA physician noted a review of the claims file, the February 1973 record entry regarding a right knee injury in recruit training, and the March 1973 treatment following the motor vehicle accident with no mention of a knee injury.  The physician accurately summarized the history of VA treatment with the first notations of knee pain in 2002, the subsequent investigation of reactive arthritis, and the left knee fluid buildup and ultimate meniscectomy in 2009-10.   The physician noted that the Veteran reported three times during the interview that his right knee pain first manifested in 2010 when he stopped exercising.  The Veteran reported that he currently experienced daily pain with difficulty climbing stairs but had no flare-up episodes and did not use support devices.  The physician examined only the right knee and noted mild limitation of flexion with no instability, loss of strength, or reflex deficits.  The physician found that the current right knee arthritis was not caused by the injury in recruit training, did not manifest for almost thirty years after service, and then developed slowly over a seven year period of time.  The physician did not provide an opinion for the left knee.  

The Veteran continued to experience worsening left knee symptoms and underwent a total left knee replacement in December 2010.  He participated in physical therapy regimen for the next five months that including cycling but also received treatment and prescription medication at a VA pain clinic for multiple joint and back pain.  

During the May 2012 Board hearing, the Veteran testified that he experienced right knee "problems" since the injury in recruit training and injured his left knee in the motor vehicle accident but was not concerned because he was provided light duty for his back injury and that caused less strain on his knee.  He stated that after service he was treated for knee symptoms by a private physician in the 1980s while he was working as a VA hospital employee.  His spouse also testified that when she first knew him that he walked with a limp because of his back disability.  The Veteran stated that he later experienced knee swelling, underwent arthroscopic surgery, and then underwent a total left knee replacement.  He stated that his physician predicted he would need a total replacement on the right in the future.  He contended that if service connection was awarded for the right knee, consideration should be afforded to service connection for the left knee on a secondary basis without further explanation.  

In January 2014, the Board remanded the claims to afford the Veteran the opportunity to identify or submit additional records of private medical care and to obtain a VA medical opinion on the etiology of both knee disorders. 

In April 2014, a VA physician noted a review of the claims file.  The physician noted the February 1973 service record entry of the reported injury to the right knee that had occurred several months earlier and which was not painful on examination and for which no follow-up care was provided for the remainder of active service.  The physician also noted that there was no mention by the Veteran or clinicians of an injury to either knee following the 1973 motor vehicle accident.  The physician noted that the Veteran denied any knee symptoms on the discharge examination, and none were noted by the examiner in 1975.  The physician found that the right knee injury was acute and had resolved during service and over the next three decades until he reported the onset of symptoms in 2002.  The physician also found that the left knee disorder first manifested in 2009 with the onset of pain and swelling and concluded that neither current knee disorder was caused or aggravated by any aspect of service. 

The Board finds that service connection for right and left knee disorders is not warranted on a direct, presumptive, or secondary basis because both disorders manifested greater than one year after service and were not caused by injuries sustained in 1972 or as a result of a vehicle accident in 1973. 

The Veteran and his spouse are competent to report on their observed symptoms and onset.  However, the Board places much less probative weight on the Veteran's hearing testimony that he experienced a continuity of right knee pain after the 1972 injury and bilateral knee injuries in 1973 because this lay evidence is not consistent with the service and post service records.  The Board does not rely solely on the absence of treatment during or for many decades after service, although this is a factor.  The Board also considers that the Veteran did not report knee injuries after the motor vehicle accident when it would be appropriate to do so and because he denied any on-going symptoms or abnormalities in a comprehensive discharge examination.  Moreover, he denied any trauma on several occasions when questioned by VA clinicians and reported the recent onset of right knee pain in 2002.  Throughout the long period of investigation for reactive arthritis, he did not report trauma as would have been appropriate and helpful for an accurate diagnosis and treatment.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care.  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the Board finds that the Veteran's statements of a continuity of symptoms during and after service are not credible.  The Veteran's spouse stated that she observed a limp associated only with back pain.  

The post service VA records show diagnoses and treatment for bilateral knee arthritis and for a total left knee replacement.   Therefore, there are current disabilities, and the first element of service connection is met. 

The Board places much greater probative weight on the medical record review and opinion of the VA physician in 2014 who reviewed the entire file, considered the Veteran's statements, but found that the right knee injury in recruit training was acute based on the absence of follow up care and denial of ongoing symptoms or limitations in the discharge examination.  The physician found that neither knee was injured in the motor vehicle accident, that a chronic bilateral knee disorder did not manifest during service, and that the current degenerative disease was not caused by any aspect of service, again based on the Veteran's denial of trauma made to attending physicians and absence of any care prior to 2002 on the right and 2009 on the left.  Therefore, the second and third elements of service connection on a direct and presumptive basis are not met. As service connection is not warranted for either knee, service connection on a secondary basis is not available.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for degenerative arthritis of the right knee is denied.

Service connection for osteoarthritis of the left knee, status post total knee arthroplasty, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


